Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered May 4, 1971, convicting him of attempted criminal possession of a dangerous drug in the fourth degree, upon a plea of guilty, revoking his previously granted probation and resentencing him to an indeterminate term of imprisonment not to exceed four years. *1038Amended judgment reversed as to the sentence, on the law, and otherwise affirmed, and ease remitted to the Criminal Term for resentence in accordance with sections 207 and 208 of the Mental Hygiene Law. Defendant was charged with a felony and appeared to be addicted to heroin (see Mental Hygiene Law, § 207). Accordingly, he could not be sentenced until there was compliance with sections 207 and 208 of the Mental Hygiene Law, which require, inter alia, that the sentencing court order a physical examination to determine if the defendant is an addict and have the report of the examination before it prior .to rendering judgment (People v. Maranez, 39 A D 2d 589, affd. 31 N Y 2d 828; People v. Batson, 39 A D 2d 586; People v. Largue, 38 A D 2d 833; People v. Sczerbaty, 37 A D 2d 428; People v. Odom; 32 A D 2d 651). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.